DETAILED ACTION
Status of Claims
Claims 1-5 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Claim Objections
The following claims are objected to because of the following informalities: claim 1 is objected to because the claim should read:
1. ([...])		A core-corona polymer particle obtained by radical-polymerizing a polyethylene oxide macromonomer represented by the following formula (1) and one or two or more of hydrophobic monomers represented by the following formula[[s]] (2) and formula (3) under the following conditions (A-1), (A-2), (A-3), (B), (C) and[[to]] (D):
(A-1) the macromonomer represented by the following formula (1):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein R1 represents hydrogen or methyl, X represents hydrogen or a hydrocarbon group having 1 to 3 carbon atoms, and n represents a number of 8 to 200
(A-2) an acrylate derivative monomer represented by the following formula (2):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein R2 represents hydrogen or a hydrocarbon group having 1 to 3 carbon atoms, and R3 represents a hydrocarbon group having 1 to 12 carbon atoms
(A-3) a polyfluoroalkyl alcohol (meth)acrylic acid derivative monomer represented by the following formula (3):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
wherein a represents a number of 1 to 4, b represents a number of 1 to 12, c represents a number of 1 to 12, m represents 1, and R6 represents hydrogen or a hydrocarbon group having 1 to 3 carbon atoms
(B) a molar ratio represented by molar quantity of the polyethylene oxide macromonomer added/molar quantity of (the hydrophobic monomer) added is 1:10 to 1:250;
(C) a polymerization solvent is a water-alcohol mixed solvent, and the alcohol is one or two or more members selected from ethanol, dipropylene glycol, 1,3-butylene glycol, and isoprene glycol; and
(D) solvent composition of the water-alcohol mixed solvent is water:alcohol [[=]]of 90 to 10:10 to 90 in terms of a mass ratio at 20° C.[[:]]









Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-5 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
A.	Claim 1 is drawn to:
1. ([...])	A core-corona polymer particle obtained by radical-polymerizing a polyethylene oxide macromonomer represented by the following formula (1) and one or two or more of hydrophobic monomers represented by the following formulas (2) and (3) [...].
wherein the phrase, “represented by the following formula (1) and one or two or more of hydrophobic monomers represented by the following formulas (2) and (3),” renders the metes and bounds of the claim unclear as to whether:
the minimum requirement requires formula (1) plus one of either formulas (2) or (3), or
at least one of each of formulas (2) and (3).
In this regard, it is noted that the Board has held: “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).  Subsequent claims 2-5 depend on claim 1, and are thus, indefinite as well.
B.	Claim 1 recites “(D) solvent composition of the water-alcohol mixed solvent is water:alcohol = 90 to 10:10 to 90 in terms of a mass ratio at 20° C,” which is indefinite because it is unclear as to whether the range, “90 to 10:10 to 90” represents: 
90:1 to 10:10 to 90:1, or
“90 to 10” to “10 to 90.”
In this regard, it is noted that the Board has held: “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).  Examiner suggests reciting the broadest ratio range as x:x to x:x.
Further clarification is required.

Conclusion
Claims 1-5 are rejected.  No claims are allowed.  US 2016/0001244 A1 by Sugiyama et al., Publ. Jan. 7, 2016). is noted as a reference of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611